Case 18-00432        Doc 37     Filed 04/16/19     Entered 04/16/19 13:58:03          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 00432
         Biyunca Daniels

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 01/08/2018.

         2) The plan was confirmed on 03/27/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 12/13/2018.

         5) The case was Dismissed on 01/15/2019.

         6) Number of months from filing to last payment: 12.

         7) Number of months case was pending: 15.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-00432             Doc 37           Filed 04/16/19    Entered 04/16/19 13:58:03                 Desc         Page 2
                                                            of 3



 Receipts:

           Total paid by or on behalf of the debtor                      $7,800.00
           Less amount refunded to debtor                                    $0.00

 NET RECEIPTS:                                                                                               $7,800.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $2,536.52
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                  $372.60
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                           $2,909.12

 Attorney fees paid and disclosed by debtor:                           $350.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim        Principal       Int.
 Name                                          Class   Scheduled      Asserted         Allowed         Paid         Paid
 AT&T Mobility II LLC                      Unsecured         856.00        856.45           856.45           0.00        0.00
 Capital One Auto Finance                  Secured       21,985.00     21,388.04        21,388.04       3,281.76    1,004.92
 Cavalry SPV I LLC Assignee of Capital O   Unsecured         463.00        463.61           463.61           0.00        0.00
 City of Chicago Department of Revenue     Unsecured           0.00        579.02           579.02           0.00        0.00
 City of Chicago Heights                   Unsecured         200.00           NA               NA            0.00        0.00
 City of Markham                           Unsecured         200.00           NA               NA            0.00        0.00
 Comcast                                   Unsecured         350.00           NA               NA            0.00        0.00
 Cook County Treasurer                     Secured        2,411.59       2,411.59         2,411.59        402.00         0.00
 ERC                                       Unsecured         472.00           NA               NA            0.00        0.00
 Illinois Tollway                          Unsecured     11,439.00     34,660.30        34,660.30            0.00        0.00
 Municipal Collections Of America          Unsecured         500.00      1,820.00         1,820.00           0.00        0.00
 Municipal Collections Of America          Unsecured           0.00        200.00           200.00           0.00        0.00
 Nicor Gas                                 Unsecured      1,000.00       1,189.57         1,189.57           0.00        0.00
 Note Servicing Center                     Secured        7,756.19           0.00         7,756.19           0.00        0.00
 Note Servicing Center                     Secured       35,355.19           0.00             0.00           0.00        0.00
 Opportunity Financial LLC                 Unsecured      1,799.00            NA               NA            0.00        0.00
 South Suburban Gastroenterology, SC       Unsecured         251.00           NA               NA            0.00        0.00
 Twin Arbor in Park Forest, Inc.           Secured           500.00      1,212.63         1,212.63        202.20         0.00
 US Dept of Education                      Unsecured      2,881.00       2,923.46         2,923.46           0.00        0.00
 Village of Crestwood                      Unsecured         200.00           NA               NA            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-00432        Doc 37      Filed 04/16/19     Entered 04/16/19 13:58:03             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                 $7,756.19              $0.00               $0.00
       Debt Secured by Vehicle                           $21,388.04          $3,281.76           $1,004.92
       All Other Secured                                  $3,624.22            $604.20               $0.00
 TOTAL SECURED:                                          $32,768.45          $3,885.96           $1,004.92

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $42,692.41               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $2,909.12
         Disbursements to Creditors                             $4,890.88

 TOTAL DISBURSEMENTS :                                                                       $7,800.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
